DETAILED ACTION
Status of Claims: Claims 1-3, 5-17, 19-20, 41, and 43. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, 19, 20, 41, and 43 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Khoshnevis et al. (US 20140293881 A1).
Regarding claim 1, Khoshnevis et al. disclose a method of sending control information, the method being applied to a base station and comprising: acquiring an index, in a preset Demodulation Reference Signal (DMRS) configuration table, of DMRS configuration information of a physical downlink shared channel (abstract and paragraphs [0024] [0062]; eNB determines DMRS configuration and determines DCI including signaling to indicate the DMRS configuration. The DCI corresponds to a PDSCH transmission. The signaling may include a DMRS configuration index. The DMRS configuration index is determined based on entries in a lookup table that indicates the DMRS configuration); and sending the index to a terminal through downlink control information (paragraph [0064]; the eNB sends the DCI to a UE).
Regarding claim 9, Khoshnevis et al. further suggest wherein sending the index to the terminal through the downlink control information comprises: encapsulating the index in a preset field of the downlink control information, and sending the index to the terminal through the downlink control information; or adding a preset field for the index in the downlink control information, and sending the index to the terminal through the downlink control information (paragraphs [0113-0114]; the DCI may include an DMRS field to signal the DMRS configuration to the UE. In the case of a DL transmission, the DMRS field in the DL assignment DCI may be set to the value corresponding to the value of DMRS. The UE may determine the DMRS configuration based on the DMRS included in the DL assignment DCI).
Regarding claim 10, Khoshnevis et al. further suggest wherein sending the index to the terminal through the downlink control information, comprises: encapsulating, in a preset field of the downlink control information, the index in a preset character format, and sending the index to the terminal through the downlink control information (paragraphs [0113-0114]; the DCI may include an DMRS field to signal the DMRS configuration to the UE. In the case of a DL transmission, the DMRS field in the DL assignment DCI may be set to the value corresponding to the value of IDMRS. The UE may determine the DMRS configuration based on the DMRS included in the DL assignment DCI).
Regarding claim 11, Khoshnevis et al. disclose a method of receiving control information, the method being applied to a terminal and comprising: acquiring an index, carried in downlink control information, of Demodulation Reference Signal (DMRS) configuration information for a physical downlink shared channel in a preset DMRS configuration table; and searching configuration information, indicated by the index, in the DMRS configuration table (abstract and paragraphs [0024] [0062]; eNB determines DMRS configuration and determines DCI including signaling to indicate the DMRS configuration. The DCI corresponds to a PDSCH transmission. The signaling may include a DMRS configuration index. The DMRS configuration index is determined based on entries in a lookup table that indicates the DMRS configuration) (paragraph [0079]; the UE may determine the DMRS configuration based on the signaling (DMRS configuration index) obtained from the DCI by looking up in a table that indicates the DMRS configuration).  
Regarding claim 19, Khoshnevis et al. further suggest wherein acquiring the index, carried in the downlink control information, of DMRS configuration information for the physical downlink shared channel in the preset DMRS configuration table comprises: acquiring, from a preset field in the downlink control information, the index of the DMRS configuration information for the physical downlink shared channel in the preset DMRS configuration table; or acquiring bytes added with a preset field in the downlink control information, wherein the bytes added with the preset field are the index of the DMRS configuration information for the physical downlink shared channel in the preset DMRS configuration table (paragraphs [0113-0114]; the DCI may include an DMRS field to signal the DMRS configuration to the UE. In the case of a DL transmission, the DMRS field in the DL assignment DCI may be set to the value corresponding to the value of DMRS. The UE may determine the DMRS configuration based on the DMRS included in the DL assignment DCI).  
Regarding claim 20, Khoshnevis et al. further suggest wherein acquiring the index, carried in the downlink control information, of the DMRS configuration information for the physical downlink shared channel in the preset DMRS configuration table comprises: acquiring a field having a preset character format from a preset field in the downlink control information, wherein the field having the preset character format is the index of the DMRS configuration information for the physical downlink shared channel in the preset DMRS configuration table (paragraphs [0113-0114]; the DCI may include an DMRS field to signal the DMRS configuration to the UE. In the case of a DL transmission, the DMRS field in the DL assignment DCI may be set to the value corresponding to the value of IDMRS. The UE may determine the DMRS configuration based on the DMRS included in the DL assignment DCI).
Regarding claim 41, Khoshnevis et al. further suggest a base station, comprising: a first storage, a first processor, and a computer program stored on the first storage and executable by the first processor; wherein when the first processor executes the program, the first processor implements the method according to claim 1 (fig. 1).  
Regarding claim 43, Khoshnevis et al. further suggest a terminal, comprising: a second storage, a second processor, and a computer program stored on the second storage and executable by the second processor; wherein when the second processor executes the program, the second processor implements the method according to claim 11 (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (US 20140293881 A1) in view of Yoon et al. (US 20170093538 A1).
Regarding claim 7, Khoshnevis et al. disclose wherein sending the index to the terminal through the downlink control information comprises: sending the index and indication information to the terminal through the downlink control information (paragraph [0064]; the eNB sends the DCI to a UE) (abstract and paragraphs [0024] [0062]; eNB determines DMRS configuration and determines DCI including signaling to indicate the DMRS configuration. The DCI corresponds to a PDSCH transmission. The signaling may include a DMRS configuration index and other information (MCS index, PRB etc.). However, Khoshnevis et al. may not explicitly suggest the indication information is configured to indicate a TRP type of a TRP corresponding to the index, and the TRP type is single-point transmission or multi-point transmission. Yoon et al. from the same or similar field of endeavor suggest indication information is configured to indicate a TRP type of a TRP corresponding to the index, and the TRP type is single-point transmission or multi-point transmission (paragraphs [0030] [0032]; the UE may be informed with the configuration information that corresponds to a single TP (DPS scheme) or more than one TP (JT scheme)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Khoshnevis et al.’s method/system with the indication information that is configured to indicate a TRP type 
Regarding claim 12, Khoshnevis et al. disclose wherein searching configuration information, indicated by the index, in the DMRS configuration table (paragraph [0064]; the eNB sends the DCI to a UE) (abstract and paragraphs [0024] [0062]; eNB determines DMRS configuration and determines DCI including signaling to indicate the DMRS configuration. The DCI corresponds to a PDSCH transmission. The signaling may include a DMRS configuration index and other information (MCS index, PRB etc.) (paragraph [0079]; the UE may determine the DMRS configuration based on the signaling (DMRS configuration index) obtained from the DCI by looking up in a table that indicates the DMRS configuration). However, Khoshnevis et al. may not explicitly suggest determining a Transmission Reception Point (TRP) type of a TRP corresponding to the index, wherein the TRP type comprises single-point transmission and multi-point transmission. Yoon et al. from the same or similar field of endeavor suggest determining a Transmission Reception Point (TRP) type of a TRP corresponding to the index, wherein the TRP type comprises single-point transmission and multi-point transmission (paragraphs [0030] [0032]; the UE may be informed with the configuration information that corresponds to a single TP (DPS scheme) or more than one TP (JT scheme)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Khoshnevis et al.’s method/system the step of determining a 
Regarding claim 15, Yoon et al. further suggest determining the TRP type of the TRP corresponding to the index based on indication information carried in the downlink control information and used for indicating the TRP type of the TRP corresponding to the index; or determining the TRP type of the TRP corresponding to the index based on Quasi Co- Location information carried in the downlink control information (paragraphs [0030] [0032]; the UE may be informed with the configuration information that corresponds to a single TP (DPS scheme) or more than one TP (JT scheme). Each Quasi Co-location indication (PQI) index may correspond to the single TP or more than one TP).
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (US 20140293881 A1) in view of Saito et al. (US 20200259609 A1).
Regarding claim 8, Khoshnevis et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest wherein the index comprises a first-level index and a second-level index corresponding to the first-level index; the first-level index is an index associated with the total number of ports in the DMRS configuration table; the second-level index is an index associated with a port number in the DMRS configuration table. However, Saito et al. from the same or similar field of endeavor suggest wherein the index comprises a first-level index and a second-(paragraphs [0070] [0128]; control information includes DMRS port numbers, information on DMRS port group, number of DMRS ports. Table indicates DMRS port numbers associated with DMRS port group). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Khoshnevis et al.’s method/system where the index comprises a first-level index and a second-level index corresponding to the first-level index; the first-level index is an index associated with the total number of ports in the DMRS configuration table; the second-level index is an index associated with a port number in the DMRS configuration table as suggested by Saito et al. The motivation would have been to reduce processing time required for channel estimation and signal demodulation (paragraph [0004]).
Regarding claim 17, Khoshnevis et al. disclose all the subject matter of the claimed invention as recited in claim 11 above without explicitly suggest wherein the index comprises a first- level index and a second-level index corresponding to the first-level index; the first-level index is an index associated with the total number of ports in the DMRS configuration table; the second-level index is an index associated with port numbers in the DMRS configuration table. However, Saito et al. from the same or similar field of endeavor suggest wherein the index comprises a first-level index and a second-level index corresponding to the first-level index; the first-level index is an index associated with the total number of ports in the DMRS configuration table; the second-(paragraphs [0070] [0128]; control information includes DMRS port numbers, information on DMRS port group, number of DMRS ports. Table indicates DMRS port numbers associated with DMRS port group). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Khoshnevis et al.’s method/system where the index comprises a first-level index and a second-level index corresponding to the first-level index; the first-level index is an index associated with the total number of ports in the DMRS configuration table; the second-level index is an index associated with a port number in the DMRS configuration table as suggested by Saito et al. The motivation would have been to reduce processing time required for channel estimation and signal demodulation (paragraph [0004]).
Allowable Subject Matter
Claims 2, 3, 5, 6, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476